Exhibit 16.1 April 27, 2011 Office of the Chief Accountant Securities and Exchange Commission treet, N.E. Washington, DC 20549 Ladies and Gentlemen: We have read the comments made regarding us in Item 4 of Form 8-K of People’s Liberation, Inc., dated April 21, 2011 and filed April 27, 2011, as contained in the second sentence of the first paragraph of Item 4, the third paragraph of Item 4, and the fourth and fifth paragraphs of Item 4, and are in agreement with those statements. /s/ Crowe Horwath LLP CROWE HORWATH LLP Sherman Oaks, CA cc: Mr. Colin Dyne Chief Executive Officer and Chief Financial Officer People's Liberation, Inc.
